DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the Y0 constituent of claim 1 is illegible as Y0. Additionally, in many cases the chemical formulas are difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0175564, “Sakamoto”) in view of Matsuyama et al. (US 2015/0277007, “Matsuyama”).
Regarding claim 1, Sakamoto teaches a compound reading on presently claimed formula I ([0010], [0011]). For example, compound I of Sakamoto may have acrylate terminal ends ([0011], groups Z1, Z1, Y7, and Y8), aliphatic groups corresponding to presently claimed L1 and L2 (e.g., G1 and G2 of compound 1, [0011]), carboxyl groups connected to the aliphatic group and reading on Y3 and Y4 (Y5 and Y6 of compound 1 of Sakamoto, [0011]), and multiple aromatic and/or alicyclic groups connected to those carboxyl groups ([0011], groups A4, Y3, A2, Y1, Y2, A3, Y4, and A5), a medial aromatic compound, and a group reading on the presently claimed D group containing an aromatic group (see [0011]). 
    PNG
    media_image1.png
    106
    462
    media_image1.png
    Greyscale
	The Examiner notes that the A2 group of compound I of Sakamoto may correspond to the “G-
Regarding claims 2 and 5, Sakamoto additionally teaches that the group corresponding to the Ar-D group may read on, for example formula II-1 of claim 2 ([0011], [0043] - [0049], see [0211], [0224] as an example having a compound corresponding compound V as a substituent, thus reading on the limitations of claim 5). Additionally, the A1 group of compound I of Sakamoto may be substituted ([0011]).
Regarding claim 3, Sakamoto additionally teaches that the compound described in the rejection of claim 1, above, may correspond to the claimed compound III-1 (see, e.g., [0011]; additionally see discussion in rejection of claim 1, above). 
Regarding claim 4, Sakamoto additionally teaches that the group corresponding to presently claimed Ay may be a hydrogen atom ([e.g., [0011]). 
Regarding claim 6, Sakamoto additionally teaches that the terminal groups, corresponding to P1 and P2, may be acrylate groups (see generally [0011]; see also [0211] or [0224] for an example of a compound having acrylate terminal ends reading on claim 6). 
Regarding claims 7 and 20, modified Sakamoto additionally teaches a compound reading on compounds VI-1 and XI-1 (see general formula I, [0011] and Compound 2, [0224]), wherein, consistent with the discussion of the compound of claim 1, above, it would have been obvious to have created a compound having two alicyclic rings connected by carboxyl groups to one side of the medial aromatic group but otherwise similar to the specific example of Compound 2 and thus reading on presently claimed compounds VI-1 and XI-1. As described in the rejection of claim 1, above, see general formula I at [0011], for which it would have been obvious to have adjusted the A2 group to be two alicyclic rings connected by carboxyl groups based on the combination of Sakamoto and Matsuyama.
Regarding claims 8-14, Sakamoto additionally teaches that the polymerizable compound may be included in a polymerizable composition including an initiator ([0010], [0011]), and may be further polymerized into a polymer (e.g., [0010]), and cast into an optically anisotropic film (e.g., [0010], [0011], [0013]) and may be combined with a polarizer ([0014]) and a liquid crystal display panel or elements ([0203]). 
Regarding claim 15, Sakamoto additionally teaches a polarizer including an anisotropic body or layer, a polarizing film, and an organic electroluminescent panel ([0014]). 
Regarding claim 16, Sakamoto additionally teaches a polarizer including an anisotropic body or layer, a polarizing film, and may comprise an antireflection film ([0014]).
Regarding claim 17, modified Sakamoto additionally teaches various intermediate compounds ([0015], [0205], [0211], and see, e.g., Intermediates A and B, [0212], [0217]) but fails to specifically teach 
Regarding claims 18 and 19, modified Sakamoto additionally teaches a compound reading on compounds VIII-1 and X-1 (see intermediate compound B, [0217]), wherein, consistent with the discussion of the compound of claim 1, above, it would have been obvious to have created a compound having two alicyclic rings connected by carboxyl groups to one side of the medial aromatic group but otherwise similar to the compound Intermediate B. Additionally, see general formula 4 at [0093] or [0114], for which it would have been obvious to have adjusted the A2 group to be two alicyclic rings connected by carboxyl groups, as described in the rejection of claim 1, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782